DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

  DAVID C. HILL, AS TRUSTEE OF THE DAVID C. HILL REVOCABLE
  TRUST U/A/D MAY 6, 1998, SARA W. HILL, AS TRUSTEE OF THE
 SARAH W. HILL REVOCABLE TRUST U/A/D MAY 6, 1998, WILLIAM
E. AUSTIN JR. and MARGARET AUSTIN, AS TRUSTEES UNDER THE
 WILLIAM AND MARGARET AUSTIN JR. LIVING TRUST, ROBERT L.
       FISH, SARAH G. FISH, H. SHIRLEY ROBERTSON, SUSAN
     GOLDSTONE, AS TRUSTEE OF THE ROBERT A. GOLDSTONE
    REVOCABLE TRUST UNDER DECLARATION OF TRUST DATED
JANUARY 17, 1997, ROBERT J. WEISSMAN and LAURA WEISSMAN,
AS CO-TRUSTEES OF THE ROBERT J. WEISSMAN 1993 REVOCABLE
 TRUST U/D/T DATED SEPTEMBER 1, 1993, CAROL G. WEISSMAN,
   AS TRUSTEE OF THE CAROL G. WEISSMAN REVOCABLE TRUST
      U/D/T DATED APRIL 13, 2004, and LORE MORAN DODGE,
                            Appellants,

                                     v.

  VERTEX DEVELOPMENT, LLC, HARBOUR RIDGE YACHT AND
COUNTRY CLUB, INC., and ST. LUCIE COUNTY, a political subdivision
                     of the State of Florida,
                            Appellees.

                              No. 4D20-2147

                             [August 4, 2021]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Elizabeth A. Metzger, Judge; L.T. Case No. 2019CA001172.

   Louis E. Lozeau Jr. of Wright, Ponsoldt & Lozeau Trial Attorneys, L.L.P.,
Stuart, for appellants.

   Therese A. Savona of Cole, Scott & Kissane, P.A., Orlando, for appellee
Harbour Ridge Yacht and Country Club, Inc., Mary Doty Solik of Doty,
Solik Law, P.A., Orlando, for appellee Vertex Development, LLC, and
Gregory T. Stewart and Carly J. Schrader of Nabors, Giblin & Nickerson,
P.A., Tallahassee, for appellee St. Lucie County, and Daniel S. McIntyre,
St. Lucie County Attorney, and Katherine D. Barbieri, Assistant County
Attorney, Fort Pierce, for appellee St. Lucie County.

PER CURIAM.
   Affirmed. See Little Club Condo. Ass’n v. Martin Cnty., 259 So. 3d 864
(Fla. 4th DCA 2018).

DAMOORGIAN, KUNTZ, JJ., and FAHNESTOCK, FABIENNE E., Associate Judge,
concur.

                           *        *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2